Citation Nr: 1727818	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-23 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

The appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her two granddaughters



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from January to July of 1962, and he served on active duty from April 1963 to May 1964.  The Veteran died in June 2010 and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2010, by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the appellant and her two granddaughters testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge, and in April 2015, the Board remanded the case for further development.   


FINDING OF FACT

The Veteran did not have the requisite active service to qualify the appellant for nonservice-connected death pension benefits.  


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant is seeking entitlement to death pension benefits, owed to her as the Veteran's surviving spouse.  

VA law provides for pension payments for the surviving spouse of a veteran, provided that the veteran had the requisite wartime service or was discharged from service due to a service-connected disability; the surviving spouse meets certain net worth requirements; and the surviving spouse's income is less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23.  

As the Veteran was not service connected for any disability during his lifetime, and his DD Form 214 reflects that he was discharged from his first period of service (a period of ACDUTRA) because his active duty training was complete, and from his second period of service under honorable conditions after being deemed unfit for service (not as a result of a disability), the Veteran must have had the 90 days of active service during (or beginning or ending during) a period of war in order to qualify the appellant for death pension benefits.  

Moreover, as specifically pertains to this case, the Vietnam war period is defined differently for those veterans who served in Vietnam and those who did not.  For those who served in Vietnam, the period is defined as from February 28, 1961 to May 7, 1975, and for those veterans who did not serve in Vietnam, from August 5, 1964, to May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  As the Veteran's last period of service ended in May 1964, his service ended approximately three months prior to the Vietnam period of war as defined for non-Vietnam veterans.  Thus, in order to prevail on her claim, the evidence must establish that the Veteran did indeed serve in Vietnam, so as to qualify for the broader defined war era, which includes the dates of his service.   

Both the appellant in her recent statements and Board hearing testimony, and the Veteran (during his lifetime) reported that the Veteran did indeed serve in Vietnam.  The record reflects that when seeking service connection for a psychiatric disorder in the 1970's, the Veteran reported that he was held as a prisoner of war while serving in Vietnam.  However, the RO found no evidence to support this contention during the Veteran's lifetime, and the Veteran's complete service personnel records, obtained by the RO pursuant to the Board's recent remand directives, fail to reflect any Vietnam service.  Rather, they reflect that the Veteran's only foreign service was in Germany, where he served three months during the end of his second period of service.  (It is this three-month period of foreign service that is referenced in the Veteran's related DD Form 214.)  The Veteran's service treatment records are consistent with this narrative, noting the Veteran's treatment in Germany, with no references to Vietnam.  Further, the Veteran filed his first VA compensation claim in June 1964, the month after his discharge from his second period of service, and subsequent VA treatment records through 1975 are of record, thereby failing to suggest that the Veteran had a third period of qualifying service during the Vietnam era after his discharge in May 1964.

Thus, the Board must conclude that the Veteran and the appellant were mistaken in their assertions that the Veteran served in Vietnam, perhaps due to the obfuscating effects of the passage of time.  Nevertheless, the Board finds that their reports are not reliable, based on the lack of any corroborating evidence found despite extensive research efforts on the part of VA.  It would be expected that official service records would document service in Vietnam as personnel records routinely show this type of service.  Accordingly, the appellant and Veteran's assertions are not accorded any probative weight.

Rather, the Board finds that the Veteran's service records establish that he did not serve in the Republic of Vietnam, and his active service was not during the Vietnam period of war, as defined for veterans who did not serve in Vietnam.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, nonservice-connected death pension benefits are not warranted.



ORDER

Nonservice-connected death pension benefits are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


